NO. 07-08-0161-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 27, 2008

______________________________
 
CHARLOTTE WELCH, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF L.V. WELCH, APPELLANT

V.

PINNACLE TECHNOLOGIES, INC., APPELLEE
_________________________________

FROM THE 415TH DISTRICT COURT OF PARKER COUNTY;

NO. CV-05-1676; HONORABLE GRAHAM QUISENBERRY, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Charlotte Welch, perfected an appeal from the trial court’s summary
judgment.  Welch has now filed a motion to dismiss her appeal and has conformed to the
requirements of Rule 10.1 of the Texas Rules of Appellate Procedure.  This disposition is
authorized by Rule 42.1(a)(1) and 43.2(f) of the Texas Rules of Appellate Procedure. 
Finding the motion complies with the requirements of Rules 10.1 and 42.1(a), we dismiss
the appeal.  Further, the court will tax costs against Welch.  Tex. R. App. P. 42.1(d).
          Having disposed of this appeal at Welch’s request, we will not entertain a motion
for rehearing and our mandate shall issue forthwith.
 
                                                                Per Curiam

. denied, 543 U.S. 820, 125 S. Ct. 69, 160 L. Ed. 2d 29 (2004).  An order granting new
trial deprives an appellate court of jurisdiction over the appeal.  Boris v. Boris, 642 S.W.2d
855, 856 (Tex.App.–Fort Worth 1982, no writ).  
          Accordingly, because there is no final order or judgment in this case, and having
given the parties the required ten days notice, we dismiss the appeal on our own motion
for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f). 

                                                                                    James T. Campbell
                                                                                    Justice